DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s preliminary amendment filed on 04/30/2022 is acknowledged.
Claims 1, 10-11, 16, 20, 22, 24, 26, 28, 30, 38, 40, 47-48, 50, 52 and 56 are pending. 


Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1, 10-11, 16, 20, 22, 24, 26, 28, 30, 38, 40, 47-48, 50 and 56, drawn to a cell recited in claim 1, to the recited nucleic acid sequences comprised by the cell, and to the recited method of making the cell.

II. Claim 52, drawn to method for treating cancer comprising administering a plurality of cells of claim 1 to a subject.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I and II are deemed to have no special technical feature that defines the contribution over the prior art.

The technical feature linking Groups I and II is a cell which expresses a CAR or an engineered TCR.  (The cell of claim 1 also comprises a NOI, which can be any sequence whatsoever and therefore irrelevant for the purpose of treating cancer.  Furthermore, any cell comprises multitudes of nucleotide sequences selectively expressed depending on the state of the cell or the presence of metabolites.)

CAR-expressing cells and their use for treating cancer were known in the art before the effective filing date of the present invention.  For example, Rosenberg et al. (US Patent No. 9522955) teach and claim a method of treating cancer comprising administering a CAR-expressing T cell to a subject (e.g. claim 1), thereby anticipating the technical feature linking Groups I and II.

Since the teachings of prior art anticipate the technical feature linking Groups I and II, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


Species Election

5. This application contains claims which encompass multiple Species of the generic inventions.  Each species is directed to a cell wherein: 


(A) the NOI is selectively expressed depending on: 
(i) the differentiation/exhaustion state of the cell; or 
(ii) the presence of an environmental metabolite in the microenvironment of the cell.  

(B) the cell comprises:
(i) a NOI is under the control of a selectively active promoter; or 
(ii) an miRNA target sequence such that NOI expression is controlled by miRNA.  

(C) the NOI encodes:
(i) a CAR;
(ii) an agent which modulates CAR or TCR activity;
(iii) an agent which modulates activity of the cell; 
(iv) an agent which modulates activity of the target cell; or 
(v) an agent which modulates the target cell microenvironment.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


6. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).

7. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644